Citation Nr: 0419451	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  93-15 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to service connection for left leg and knee 
disability, including residuals of a quadriceps tendon injury 
and degenerative arthritis, on a direct basis or as secondary 
to service-connected low back disability. 

2.  Entitlement to service connection for hiatal hernia and 
gastroesophageal reflux. 

3.  Entitlement to service connection for migraines, 
including as secondary to service-connected muscle tension 
headaches. 

4.  Entitlement to service connection for impotency, 
including as secondary to service-connected low back 
disability.

5.  Entitlement to service connection for a psychiatric 
disorder, including as secondary to service-connected 
disability. 

6.  Entitlement to a rating in excess of 10 percent for 
muscle tension headaches prior to July 25, 2003, and in 
excess of 30 percent from July 25, 2003. 

7.  Entitlement to a total disability rating based on 
individual unemployability. 


REPRESENTATION

Veteran is represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in February and May 1992, June 
1998, and March 2004 of a Department of Veterans Affairs (VA) 
Regional Office (RO). 

Procedural History 

Currently, the veteran's service-connected disabilities are 
degenerative disc disease of the low back with laminectomy 
and discectomy and muscle tension headaches. 

This appeal began with the RO's rating decisions in February 
1992, denying service connection of a left leg disability 
secondary to a service-connected low back disability, and in 
May 1992, denying service connection for left knee 
disability, including residuals of a quadriceps tendon injury 
as secondary to the service-connected low back disability.  
When the appeal was first before the Board in April 1995, the 
Board denied the claim.  

On appeal to the United States of Court of Appeals for 
Veterans Claim (Court), in an April 1997 order, the Court 
vacated the Board's decision for further evidentiary 
development.  In September 1997, in compliance with the 
Court's order, the Board remanded the claim to the RO, 
requesting VA and private treatment records and a VA medical 
examination. 

After obtaining both VA and private medical records and a VA 
examination, in a June 1998 rating decision, the RO 
determined that the radicular symptoms in the left lower 
extremity were due to the service-connected low back 
disability.  To this extent, the claim of service connection 
for a left leg disability has been granted.  Remaining on 
appeal is whether there is any other left leg and knee 
disability that is attributable to the service-connected back 
disability. 

Also, in the June 1998 rating decision, the RO denied service 
connection for a hiatal hernia and gastroesophageal reflux, 
migraine headaches, impotency secondary to service-connected 
low back disability, a psychiatric disorder secondary to 
service-connected disability, as well as, a rating in excess 
of 10 percent for muscle tension headaches, and a total 
disability rating based on individual unemployability, 
including on an extraschedular basis.  The veteran then 
perfected an appeal of these issues.  

While on appeal, in a September 2003 rating decision, the RO 
increased the rating for muscle tension headaches to 30 
percent from July 25, 2003.  In the September 2003 
supplemental statement of the case, the RO addressed the 
issue of secondary service connection for migraine headaches.  
The different ratings for the service-connected muscle 
tension headaches over the course of the appeal are reflected 
in the styling of the issue on the first page of this 
decision. 

In April 1999, the Board remanded the claim of service 
connection for left leg and knee disability to the RO to 
consider direct service connection and service connection for 
degenerative arthritis of the left knee.  In a supplemental 
statement of the case, dated in January 2004, the RO 
addressed direct service connection.  That same month, the 
veteran responded and he indicated that he wanted to pursue 
the appeal of this issue.  In a March 2004 rating decision, 
the RO denied service connection for degenerative arthritis 
of the left knee.  In a March 2004 written statement, the 
veteran waived any further procedural development as to this 
issue and wanted the case forwarded to the Board.  The Board 
accepts the veteran's statement as perfecting an appeal of 
the issue.  

On the issues the Board is deciding, the development 
requested in the September 1997 and April 1999 remands has 
been substantially completed, no further action by the RO is 
necessary to comply with the Board's preliminary orders.  
Stegall v. West, 11 Vet. App. 268 (1998). 

Issues Raised by the Veteran 

The veteran has raised additional issues that are referred to 
the RO.  They are service connection for a right knee 
disability, asthma, hay fever, duodenal ulcer disease, 
residuals of a tonsillectomy and bilateral chondromalacia of 
the patella (VA Form 21-4138, dated in October 1988), service 
connection for dental care (March 2001 statement), service 
connection for arthritis of multiple joints, a claim for 
increase for service-connected disc disease of the low back 
(September 2003 statement), and an earlier effective date for 
the 30 percent rating for headaches (Statement received in 
October 2003).  

Issues Remanded and Deferred 

The issue of service connection for a psychiatric disorder is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.  A decision on 
the issue of a total disability rating based on individual 
unemployable is deferred pending final adjudication of the 
issue of service connection for a psychiatric disorder. 


FINDINGS OF FACT

1.  Except for symptoms of left leg numbness, tingling, and 
weakness compatible with sciatic neuropathy, recognized as 
part of the service-connected degenerative disc disease of 
the low back, there is no current disability of the left leg 
shown by medical evidence. 

2.  Residuals of a quadriceps tendon injury, involving the 
left knee, and degenerative arthritis of the left knee did 
not have onset in service; arthritis was not manifested to a 
degree of 10 percent or more within one year from the date of 
the veteran's separation from service; neither the quadriceps 
tendon injury nor arthritis is causally related to 
service-connected low back disability; and residuals of a 
quadriceps tendon injury are not otherwise the result of a 
disease or injury in service. 

3.  Neither a hiatal hernia nor gastroesophageal reflux had 
onset in service, and they are not otherwise related to a 
disease or injury in service. 

4.  Migraines did not have onset during service, are not 
causally related to service-connected tension headaches, and 
are not otherwise the result of a disease or injury in 
service. 

5.  Impotency did not have onset during service and impotency 
is not causally related to service-connected low back 
disability. 

6.  Prior to July 25, 2003, muscle tension headaches were 
characterized by frequent headaches without evidence of 
prostrating attacks. 

7.  From July 25, 2003, muscle tension headaches are 
manifested by prostrating attacks occurring 3 to 4 times per 
month. 


CONCLUSIONS OF LAW

1.  Neither a left leg nor left knee disability, including 
residuals of a quadriceps tendon injury and degenerative 
arthritis, was incurred in or aggravated by service; nor may 
arthritis be presumed to have been incurred during service; 
and, neither the quadriceps tendon injury nor arthritis is 
proximately due to or the result of service-connected low 
back disability.  38 U.S.C.A. §§1101(3), 1110, 1112(a), 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.307(a), 
3.309(a), 3.310(a) (2003). 

2.  A hiatal hernia and gastroesophageal reflux were not 
incurred in or aggravated by service.  38 U.S.C.A. §§1110, 
1131, 5107(b); 38 C.F.R. § 3.303(a), (b) (2003). 

3.  Migraine headaches were not incurred in or aggravated by 
service and migraine headaches are not proximately due to or 
the result of service-connected muscle tension headaches.   
38 U.S.C.A. §§1110, 1131, 5107(b); 38 C.F.R. §§ 3.303(a), 
3.310(a) (2003). 

4.  Impotency was not incurred or aggravated by service and 
impotency is not proximately due to or the result of service-
connected low back disability.  38 U.S.C.A. §§1110, 1131, 
5107(b); 38 C.F.R. §§ 3.303(a), 3.310(a).

5.  The criteria for a rating in excess of 10 percent for 
muscle tension headaches prior to July 25, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 
4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8100 (2003).

6.  The criteria for a 50 percent rating for muscle tension 
headaches have been met from July 25, 2003, to the present.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1- 4.7, 4.20, 
4.27, 4.124a, Diagnostic Code 8100 (2003).

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & 
Supp. 2004) and implemented at 38 C.F.R. § 3.159 (2003), 
amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

Except for the March 2004 rating decision, denying service 
connection for degenerative arthritis of the left knee, the 
RO's rating decisions in 1992 and 1998 were made prior to the 
enactment of the VCAA in 2000.  It is VA's position that 
Pelegrini is incorrect as it applies to a case where the 
initial RO decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement has not prejudiced the veteran's case for the 
reasons specified below.  

In a letters to the veteran, dated in September 2001 and 
September 2002, the RO addressed the VCAA, in the context of 
the claims of service connection for left leg and knee 
disability, including degenerative arthritis of the left 
knee, a hiatal hernia, migraine headaches, and impotency, and 
the claim for increase for headaches.  The RO notified him of 
the evidence necessary to substantiate the claims of service 
connection, namely, evidence of an injury or disease that 
began in service, evidence of a current disability, and 
evidence of a relationship between the current disability and 
an in-service injury or disease.  On the claim for increase, 
the RO notified the veteran that he should submit evidence 
that the disability had worsened.  On the claim of secondary 
service connection, the veteran was told to submit a medical 
opinion that the service-connected condition caused or 
aggravated a claimed condition.  The RO also notified the 
veteran that VA would obtain records in the custody of 
Federal agencies, including service medical records and 
records of VA and the Social Security Administration.  He was 
notified to submit private medical records or authorize VA to 
obtain the records on his behalf.  He was given 60 and 30 
days, respectively, to submit additional evidence.  

While the VCAA notice could not have been given prior to the 
1992 and 1998 rating decisions, the VCAA notice subsequently 
provided by the RO complied with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); and Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

In Pelegrini the majority, interpreted the provisions of 38 
C.F.R. § 3.159(b) as requiring VA to tell claimants to submit 
relevant evidence in their possession.  Pelegrini v. 
Principi, 17 Vet. App. at 422; cf. VAOPGCPREC 1-2004; 69 Fed. 
Reg. 25180 (2004) (holding that this aspect of Pelegrini was 
dicta).  The September 2001 notice told the veteran that he 
needed to submit evidence of current disability, service 
incurrence or aggravation, and of a relationship between the 
claimed disabilities and in-service disease or injury.  The 
September 2002 notice invited him to submit evidence to VA.  
These notices served to advise the veteran to submit relevant 
evidence.

For these reasons, neither the timing nor the content of the 
VCAA notice is prejudicial to the veteran and no further 
procedural development is required to comply with the duty to 
notify under the VCAA.  

On the claim of service connection for degenerative arthritis 
of the left knee, the September 2002 letter provided the 
veteran preadjudicatory notice under 38 U.S.C.A. § 5103 and 
for the same reasons stated above the content of the VCAA 
notice is compliant with the law and binding VA legal 
authority. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining relevant evidence necessary 
to substantiate the claim.  

After the VCAA notification letters were sent, the veteran 
has not identified any additional evidence, not already of 
record, and as there is otherwise no additional records to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Basically, service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service.  This may be 
accomplished by affirmatively showing inception during 
service.  38 C.F.R. § 3.303(a).

Service incurrence of arthritis may be presumed if it is 
manifested to a degree of 10 percent or more within one year 
from date of separation from service.   38 U.S.C.A. 
§§ 1101(3), 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be established for a disability 
that is proximately due or the result of a service-connected 
injury or disease, which is commonly referred to as secondary 
service connection.  38 C.F.R. § 3.310(a). 

In order to prevail on the merits of a claim for service 
connection, all three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of 
an injury or disease; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

1.  Service Connection for Left Leg and Knee Disability, 
including Residuals of a Quadriceps Tendon Injury and 
Degenerative Arthritis

The service medical records disclose that in April 1972 the 
veteran was evaluated for left knee ligament instability, 
following a fall on his knee, several months previously.  The 
pertinent findings were full range of motion and no 
collateral or cruciate ligament instability.  The physician 
commented that he had found no laxity or indication for 
surgery or treatment. 

On separation examination, the veteran was evaluated for 
bilateral anterior knee pain.  There was no atrophy, 
effusion, or ligament instability.  The impression was 
bilateral chondromalacia patella.  There was no other 
abnormal finding associated with the left leg or left knee.  

On the initial post-service VA examination in December 1991, 
the veteran complained of radiating pain, numbness, and 
tingling into the left leg.  The impression was low back pain 
syndrome with radiculopathy to the left leg. 

In January 1992, the veteran was admitted to a VA hospital 
after he injured his left knee.  A hospital record shows that 
the veteran suffered a complete tear of the left quadriceps 
tendon, requiring surgical repair.  In May 1992, the veteran 
indicated, that contrary to the hospital report that he had 
injured his knee while playing basketball, he injured his 
knee while having a back spasm that caused him to fall and he 
hit his knee on a chair. 

On VA examination in September 1992, the veteran stated that 
in January 1992 he had a back spasm, causing him to fall 
backward and he hit a chair that came down on his leg, 
rupturing his quadriceps tendon.  The pertinent finding was 
quadriceps muscle weakness due to the quadriceps rupture.  X-
rays revealed arthritis of the left 
knee.  The examiner stated that it was doubtful that the back 
spasms caused the veteran to have a quadriceps rupture.  The 
impressions included degenerative joint disease of the left 
knee. 

VA records document the veteran's complaint of pain radiating 
to the left leg over the period from 1993 to 1997.  Private 
medical records document a similar complaint in 1994 and 
1995. 

On VA examination in January 1998, the examiner stated that 
the veteran had left-sided, S1 radiculopathy with pain, 
numbness, and weakness in the left lower extremity.  As for 
whether the tendon injury was related to back pain, the 
examiner concluded that the veteran had some discomfort, 
weakness, and numbness in the left lower extremity related to 
his disc herniation. 

On VA examination in November 1999, the examiner concluded 
that the tendon injury was unrelated to any knee injury 
during service, and that he read nothing in the report about 
the veteran's back spasm and subsequent fall, which would be 
the only way to connect the tendon injury to the service-
connected low back disability. 

Pain radiating to the left leg and left leg numbness were 
noted on Social Security Administration records, dated in 
January 2000. 

On VA examination in July 2000, the veteran's left leg 
numbness was associated with his service-connected low back 
disability.  

Analysis

The service medical records contain no documentation of a 
left leg injury or disease.  After service, there is no 
pertinent medical evidence of record until 1991, more than 
fifteen years after service, when the veteran complained of 
radiating pain, numbness, and tingling in the left leg, which 
was associated with the service-connected low back disability 
by a VA examiner.  Thereafter radicular symptoms were 
consistently reported by VA and private health-care providers 
through 1997.  In 1998, a VA examiner concluded that pain, 
numbness and weakness in the left leg were due to 
radiculopathy associated with service-connected disc disease.  
In a June 1998 rating decision, the RO incorporated the 
symptoms of radiculopathy into the service-connected low back 
disability.  

Except for symptoms of left leg numbness, tingling, and 
weakness compatible with sciatic neuropathy with 
characteristic pain that is associated with the 
service-connected degenerative disc disease of the low back, 
there is no current disability of the left leg shown by 
medical evidence to satisfy the first element necessary to 
establish service connection.  Since no other current left 
leg disability is shown, the Board does not reach the second 
and third elements required to establish service connection 
because they are predicated on evidence of current 
disability.  For this reason, the Board concludes that the 
preponderance of the evidence is against the presence of any 
other current left leg disability.  

As for the left knee, excluding bilateral chondromalacia of 
the patella, an issue raised but not yet adjudicated by the 
RO, the service medical records show that the veteran was 
evaluated for left knee instability, but no ligament laxity 
was found.  After service, there is no pertinent medical 
evidence of a left knee disability until 1992, more than 
fifteen years after service, when the veteran ruptured the 
left quadriceps tendon and there was X-ray evidence of 
arthritis of the left knee.  This evidence does establish 
current disability.  As for evidence of service incurrence, 
the second element of service connection, a VA examiner 
expressed the opinion that the quadriceps tendon injury was 
unrelated to any knee injury during service.  And there is no 
evidence from any source that left knee arthritis is related 
to an injury suffered or disease contracted during service.   

As for evidence of a link between the current residuals of a 
quadriceps tendon injury and arthritis and the service-
connected low back disability, the third element of service 
connection, the veteran asserts that the quadriceps tendon 
injury was caused by the service-connected back spasm.  While 
the veteran is competent to describe a muscle spasm, where as 
here, the determinative issue involves etiology or a medical 
diagnosis, competent medical evidence is required to 
establish a nexus between the claimed muscle spasm and the 
tendon injury.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The competent medical evidence of record, addressing the 
cause of the tendon injury, consists of the opinions of two 
VA examiners.  In 1992, one VA examiner expressed the opinion 
that it was "doubtful" that the back spasm as described by 
the veteran caused the tendon injury.  In 1999, the second VA 
examiner reached a similar conclusion.  These opinions oppose 
rather than support the veteran's claim.  As this is the only 
competent medical evidence of record addressing the etiology 
of the tendon injury, the Board must conclude that the 
preponderance of the evidence is against the claim that the 
quadriceps tendon injury was etiologically related to the 
service-connected low back disability.  

Another VA examiner's opinion in 1998 was inconclusive, that 
is, it is neither favorable nor unfavorable and therefore 
carries no weight in balancing the evidence. 

As for arthritis, there is no medical evidence that the 
current arthritis is causally related to the 
service-connected low back disability.

On the basis of the all the evidence record, the residuals of 
a quadriceps tendon injury, involving the left knee, and 
degenerative arthritis of the left knee did not have onset in 
service; arthritis was not manifested to a degree of 10 
percent or more within one year from the date of the 
veteran's separation from service; and neither the quadriceps 
tendon injury nor arthritis is causally related to 
service-connected low back disability.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt does not apply.  38 U.S.C.A. § 5107(b). 

2.  Service Connection for Hiatal Hernia and Gastroesophageal 
Reflux

Service medical records disclose that in October and November 
1973 the veteran complained symptoms of heartburn or acid 
indigestion.  The impression was to rule out a hiatal hernia.  
An upper gastrointestinal series was within normal limits.  
In April 1975, he complained of burning epigastric pain.  The 
assessment was "GE".

On separation examination, the veteran gave a history of 
frequent indigestion.  Evaluation of the abdomen and viscera, 
including a hernia, was normal.  There was no finding or 
diagnosis of a hiatal hernia or gastroesophageal reflux.  

After service, on VA examination in March 1988, the hernia 
examination was negative.  In May 1990, an upper 
gastrointestinal (UGI) series conducted by VA was normal.  In 
May 1994, an UGI series revealed gastroesophageal reflux.  An 
UGI series in August 1996 revealed a hiatal hernia and 
gastroesophageal reflux.  Gastroesophageal symptoms were 
recorded in 1998 and 2001.



Analysis 

The first element of service connection, evidence of current 
disability, is established by the post-service upper GI 
series in 1994 and 1996, revealing gastroesophageal reflux 
and a hiatal hernia and gastroesophageal reflux, 
respectively. 

For the second element, evidence of in-service incurrence of 
a hiatal hernia or gastroesophageal reflux, the service 
medical records are negative for the inception of a hiatal 
hernia as diagnostic testing, an upper GI series in 1973, was 
normal.  As there is no affirmative evidence showing 
inception of a hiatal hernia during service, there is no 
factual basis to relate the current hiatal hernia to service.  
For this reason, service connection for a hiatal hernia 
fails. 

As for in-service incurrence of gastroesophageal reflux, the 
service medical records document the veteran's complaints of 
acid indigestion and heartburn in 1973 and burning epigastric 
pain in 1975 with a single finding of "GE" that in the 
context of the complaint could be an abbreviation for either 
gastroesophageal or gastroenteritis.  On separation 
examination, however, there was no finding or diagnosis of 
gastroesophageal reflux.  

Since the symptoms in service were inadequate to identify 
gastroesophageal reflux as a disease entity, there was 
insufficient observation to establish a chronic condition at 
the time as distinguished from a merely isolated finding, and 
gastroesopageal reflux is not listed as a chronic disease, a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  In the 
alternative, service connection could be established if all 
of the evidence including service records established that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, gastroesophageal reflux was first documented 
almost 20 years after service.  In the absence of 
symptomatology for nearly 20 years, continuity of 
symptomatology has not been demonstrated.  The absence of a 
link between the current disability and service, means that 
all of the evidence does not establish that esophageal reflux 
was incurred in service.  As there is no affirmative evidence 
of the onset of gastroesophageal reflux in service, the claim 
fails.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt does not apply.  38 U.S.C.A. 
§ 5107(b). 

3.  Service Connection for Migraine Headaches

Service medical records show that in April 1972, the veteran 
was seen for a complaint of headaches associated with 
exposure to noise while sanding trucks in preparation for 
painting.  In August 1972, he complained of recurrent, 
bitemporal headaches.  There were no neurological signs or 
history of trauma.  A skull X-ray revealed no abnormality.  
The impression was tension headaches.  In September 1973 and 
June 1974, he complained headaches. 

On separation examination, the veteran gave a history of 
frequent or severe headaches.  The neurological evaluation 
was normal.  There was no finding or diagnosis of migraine 
headaches. 

After service on VA examinations in March 1988 and December 
1990, the impression was a normal neurological examination in 
an individual who had muscle tension or contraction 
headaches.  

VA records disclose that in May 1995 the veteran complained 
of headaches of four years duration.  In August 1995, the 
veteran gave a history of headaches for many years.  The 
impression was migraine headaches.  In October 1995, the 
veteran complained that he had had headaches for over 20 
years.  The impression was migraine.  In January 1996 and 
August 1999, the impression was mixed headaches: migraine and 
tension.  In July and September 1996, the impressions were 
vascular and migraine headaches, respectively.  In May and 
October 1997, in October and December 1999, in October 2000, 
April and July 2001, the impression was migraine headaches.  

Mixed headaches, migraine and tension, were noted in Social 
Security Administration records, dated in January 2000. 

On VA examination in July 2000, the impression was migraine 
headaches. 

On VA examination in July 2003, the examiner found that the 
veteran had both migraine and tension headaches and that the 
migraine headaches were likely related to a vehicle accident 
in 1995 and were unrelated to the tension headaches. 

Analysis 

The evidence shows that the veteran has both muscle tension 
headaches, which are service connected, and migraines for 
which he is seeking service connection. 

The first element of service connection, evidence of current 
disability, is established by the post-service diagnosis of 
migraine headaches in 1995. 

For the second element, evidence of in-service incurrence, 
migraines were not shown during service.  The veteran is not 
competent to diagnose migraines in service.  Grottveit.  
After service migraine headaches were first documented in 
1995, twenty years after service.  There is no medical 
evidence that the current migraine headaches are related to 
the service.  As for the third element in the context of 
secondary service connection, that is a nexus between 
migraine headaches and service-connected tension headaches, a 
VA physician expressed the opinion that the veteran's 
migraine headaches were likely related to a vehicle accident 
in 1995, and were unrelated to the tension headaches.  

In the absence of competent evidence that migraines were 
incurred in service, or that the current migraine headaches 
are causally related to the service-connected muscle tension 
headaches, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt does not apply.  
38 U.S.C.A. § 5107(b).

4.  Service Connection for Impotency 

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
history or finding of impotency. 

After service on VA examination in April 1988, the veteran 
complained of impaired penile erections since an injury to 
the perineum during service.  Erectile dysfunction or 
impotency was not found. 

VA records disclose that in August 1994 the veteran 
complained that over the last eight months he was unable to 
have an erection.  In 1998, he complained of impotence or 
erectile dysfunction.  In 1999, it was noted that the veteran 
was taking medication for sexual dysfunction.  In 2000, the 
veteran requested medication for erectile dysfunction. 

On VA examination in January 2002, the veteran stated that he 
had sexual dysfunction for 10 to 12 years.  The diagnosis was 
impotence.  The examiner expressed the opinion that the 
veteran's response to medication essentially negated a 
neurogenic loss due to a back disability as the cause of 
impotence.

Analysis 

The first element of service connection, evidence of current 
disability, is established by the post-service diagnosis of 
impotency in 2002 with a 12-year history of sexual 
dysfunction. 

As for in-service incurrence, impotency was not documented 
during service by complaint or finding.  After service, the 
veteran complained of sexual dysfunction in 1988, more than 
10 years after service.  There is no competent evidence 
showing inception of impotency during service, nor is there 
such evidence relating impotency directly to service.  As for 
the third element in the context of secondary service 
connection, that is a nexus between impotency and service-
connected low back disability, a VA physician expressed the 
opinion that impotency is not associated with a neurogenic 
loss secondary to the service-connected back disability.  In 
the absence of affirmative evidence that impotency had onset 
in service or that impotency is causally related to service-
connected low back disability, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
does not apply.  38 U.S.C.A. § 5107(b).

Increased Rating 

Recurrent tension headaches were document during service. 

On VA examination in March 1988, the veteran gave a history 
of headaches that he described as minimally throbbing or not 
with steady pain on either side of the head without 
neurological disturbance, nausea or vomiting.  The impression 
was a normal neurological examination in an individual who 
had muscle tension headaches.  

In a September 1988 rating decision, the RO granted service 
connection for muscle tension headaches and assigned a 
noncompensable rating under Diagnostic Codes 8199-8100 from 
December 1987. 

In a November 1991 rating decision, implementing a November 
1991 Board decision, the RO assigned a 10 percent rating for 
muscle tension headaches from July 1990 under Diagnostic 
Codes 8199-8100. 

The 10 percent rating was in effect and had remained 
unchanged when the RO adjudicated the current claim in a June 
1998 rating decision.  In the June 1998 decision, the RO 
denied a rating in excess of 10 percent.  Later, while on 
appeal, in a September 2003 rating decision, the RO increased 
the rating to 30 percent from July 25, 2003, under Diagnostic 
Codes 8199-8100. 

Factual Background 

VA records disclose that in May 1995, the veteran complained 
of headaches.  In August 1995, the veteran gave a history of 
headaches with photophobia and nausea, occurring 4 or 5 times 
in a month.  The impression was migraine headaches.  In 
October 1995, the veteran complained of headaches, occurring 
three times a month with photophobia, phonophobia, and 
nausea.  The impression was migraine.  In January 1996, the 
impression was mixed headaches: migraine and tension.  In May 
1996, the veteran complained of migraine headaches.  In July 
1996, he complained of headaches, occurring 4 to 5 times a 
month.  The impression was vascular and migraine headaches.  
In September 1996, the veteran complained of headaches, 
occurring 2 to 3 times a month, lasting 30 to 60 minutes.  
The impression was migraine.  In October 1996 and in January, 
May September and October 1997, the veteran complained of 
headaches.  The impressions in May and October 1997 were 
migraine headaches.  In May 1997, it was noted that headaches 
occurred twice a month.  In October 1997, it was noted that 
headaches occurred twice a week.  In February 1998, the 
veteran reported that he was having two headaches a month. 

In August 1999, the veteran was seen by VA for migraine 
headaches, occurring 3 to 4 times a month.  The impression 
was migraine and tension headaches.  In October 1999, it was 
reported that the veteran had two migraine headaches a month. 

In January 2000, the Social Security Administration found the 
veteran disabled for the purpose of disability insurance 
benefits due, in part, to mixed headaches, migraine and 
tension. 

On VA examination in July 2000, the veteran stated that he 
goes to a dark room for about 30 minutes to two hours for 
relief of headaches.  The impression was migraine headaches.  
The examiner stated that the migraine headaches did not 
prevent employment. 

From October 2000 to July 2001, the veteran was seen several 
times by VA for migraine headaches.  The veteran reported 
that the headaches occurred about 2 to 3 times a month. 

On VA examination in July 2003, the examiner noted that the 
veteran had been diagnosed with tension headaches in service 
and for years afterward and that migraine headaches started 
after a vehicle accident in 1995.  The veteran described 3 to 
4 headaches a month that felt as if there was a tight band 
around his head that forced him to stop and rest.  He also 
described throbbing-type headaches that go for weeks at a 
time.  The examiner found that the migraine headaches were 
likely due to the vehicle accident and were unrelated to the 
tension headaches.  The examiner stated that the migraine 
headaches may have exacerbated the tension headaches, which 
occurred 3 to 4 times a month and seemed prostrating.  

Rating Criteria 

Disability ratings are determined by the application of a VA 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When an unlisted 
condition is encountered, such as muscle tension headaches, 
it is permissible to rate the disability by analogy to a 
closely related condition, which is listed, in this case, 
migraine under Diagnostic Code 8100.  Diagnostic Code 8199 
simply means that muscle tension headaches are rated by 
analogy.  38 C.F.R. §§ 4.20, 4.27.  Where there is a question 
as to which of two ratings shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

Under Diagnostic Code 8100, a maximum rating of 50 percent 
may be assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating may be assigned with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 10 percent 
rating may be assigned with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months. 

A Rating in Excess of 10 Percent for Muscle Tension Headaches 
Prior to July 25, 2003

Prior to July 25, 2003, the veteran's muscle tension 
headaches were rated 10 percent disabling.  The criteria for 
the next higher rating, a 30 percent rating, require 
prostrating attacks on a monthly basis.  Complicating the 
disability picture here is the fact that the veteran also has 
migraine headaches, which the Board has concluded above are 
unrelated to service or to the service-connected muscle 
tension headaches.  Nevertheless, even without drawing a 
distinction between muscle tension headaches and migraine 
headaches, the evidence of record prior to July 25, 2003, 
does not show that the veteran's headaches were ever 
described as characteristic prostrating attacks as required 
for a 30 percent rating.  The evidence most favorable to the 
claim is the July 2000 report of VA examination, in which the 
veteran stated that his headaches were relieved by going to a 
dark room.  The examiner, however, was quite clear in 
describing these headaches as migraine, not muscle tension 
headaches.  In the absence of evidence analogous to 
prostrating attacks attributable to muscle tension headaches, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for muscle tension headaches prior to 
July 25, 2003.

A Rating in Excess of 30 Percent From July 25, 2003

Since July 25, 2003, the veteran's service-connected muscle 
tension headaches have been rated as 30 percent disabling.  
The criteria for the next higher rating, 50 percent, require 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

On VA examination in July 2003, the examiner opined that the 
muscle tension headaches occurred 3 to 4 times per month and 
appeared to be prostrating.  This frequency is much higher 
than that described in the criteria for a 30 percent 
evaluation.  The examiner did not describe the economic 
impact of these headaches, but such impact would be difficult 
to measure given that the veteran is currently unemployed, 
reportedly for reasons other than headaches.

The Board concludes that the frequency of prostrating attacks 
more closely approximates the criteria for a 50 rather than 
30 percent rating.  38 C.F.R. § 4.7 (2003).  The 50 percent 
rating is the highest under Diagnostic Code 8100, and the 
Board does not find that there is another relevant code that 
could serve to provide an evaluation in excess of 50 percent.

Under the provisions of 38 C.F.R. § 3.321(b) (2003), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.  VA need not consider entitlement to an 
extraschedular evaluation where such entitlement is not 
raised by the veteran or the record.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The record in this case does not raise the question of 
entitlement to an extraschedular evaluation since the veteran 
has not required any periods of hospitalization for his 
disabilities, and neither he nor the record raises an 
inference that the headaches have had a marked interference 
with employment.  In any event, the schedular evaluation 
contemplates serious economic impact from his headaches.  
Therefore, referral for consideration of an extraschedular 
rating is not required.


ORDER

Service connection for left leg and knee disability, 
including residuals of a quadriceps tendon injury and 
degenerative arthritis, on a direct basis or as secondary to 
service-connected low back disability, is denied. 

Service connection for hiatal hernia and gastroesophageal 
reflux is denied. 

Service connection for migraine headaches, including as 
secondary to service-connected muscle tension headaches, are 
denied. 

Service connection for impotency, including as secondary to 
service-connected low back disability, is denied. 

A rating in excess of 10 percent for muscle tension headaches 
prior to July 25, 2003, is denied.  

A rating of 50 percent for muscle tension headaches from July 
25, 2003, is granted. 



REMAND

On VA psychiatric examination in January 2002, the diagnoses 
were mood disorder due to chronic pain and somatization 
disorder.  The examiner listed a number of other diagnoses of 
an organic nature including service-connected and 
nonservice-connected disabilities.  The examiner did not 
address the question of whether the service-connected 
disabilities aggravated the psychiatric disorders.  Since the 
evidence of record is insufficient to decide this part of the 
claim, the matter is remanded for the following action: 

1. Schedule the veteran for VA 
psychiatric examination, if possible, by 
the same examiner, who conducted the 
January 2002 examination, to determine 
whether the service-connected 
degenerative disc disease of the low 
back, and muscle tension headaches 
aggravate the veteran's mood disorder and 
somatization disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is asked to express an opinion 
as to:   

Whether there is any permanent 
worsening in the psychiatric 
conditions, as contrasted to 
temporary worsening of symptoms, 
proximately due to or the result of 
the service-connected disabilities.  
The examiner should provide a 
rationale for the opinion.

2.  After the development has been 
completed, the RO should adjudicate claim 
of service connection for a psychiatric 
disorder, including secondary service 
connection.  Depending on the outcome, 
the claim for a total disability rating 
may also have to be readjudicated.  If 
any benefit sought on appeal is denied, 
prepare a supplemental statement of the 
case.  Thereafter, the case should be 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



